Citation Nr: 0815438	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In April 2007, the Board remanded the 
veteran's claim for additional development.

In May 2006, the veteran filed an informal claim of service 
connection for chloracne.  As this issue has not been 
developed for appellate review, it is referred to the agency 
of original jurisdiction (AOJ) for appropriate action.


REMAND

In November 2007, following the completion of the development 
requested by the Board's April 2007 remand and the issuance 
of a supplemental statement of the case (SSOC), the Appeals 
Management Center (AMC) notified the veteran that his claim 
would be returned to the Board.  The AMC told the veteran 
that he had 60 days to submit additional comment or evidence 
before the appeal would be forwarded to the Board.

In December 2007, within the 60-day timeframe, the veteran 
submitted a statement to the AMC that included a statement 
from the veteran's private treating physician, M.T.R., M.D.  
The veteran stated that he had new evidence concerning his 
heart disease.  Dr. M.T.R.'s statement listed CAD (coronary 
artery disease) as one of the veteran's medical problems.  
The statement appeared to indicate that the veteran was 
diagnosed with CAD in April 2003 and that CAD was secondary 
to diabetes mellitus.  The statement also listed the 
veteran's medications.  The claims file was transferred to 
the Board in January 2008.

Evidence received by the AOJ prior to the transfer of the 
records to the Board after an appeal has been initiated will 
be referred to the appropriate rating or authorization 
activity for review and disposition.  If the statement of the 
case and any prior SSOCs were prepared before the receipt of 
the additional evidence, a SSOC will be furnished to the 
veteran and his representative unless the additional evidence 
received duplicates evidence previously of record or the 
additional evidence is not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (2007).

In this case, the veteran is primarily contending that he has 
a heart disability that is secondary to service-connected 
diabetes mellitus.  See 38 C.F.R. § 3.310 (2007).  Dr. 
M.T.R.'s statement is relevant to the veteran's claim.  
Although the veteran had previously submitted evidence from 
Dr. M.T.R., the new statement was not a duplicate of past 
evidence.  Because the relevant evidence was received by the 
AMC prior to the transfer of the case to the Board, 
consideration of the evidence by the AMC was necessary.  If 
the claim was denied after consideration of the evidence, the 
issuance of an SSOC was required.  Therefore, the claim must 
be remanded for this procedural development.

(The Board notes that, in April 2008, the veteran's 
representative attempted to waive AOJ review of the new 
evidence under the provisions of 38 C.F.R. § 20.1304(c) 
(2007).  However, such an action may only be accomplished 
when the additional evidence is properly before the Board 
after re-certification and transfer of the claims file to the 
Board.  In this case, the additional evidence was received 
prior to such an occurrence.)

In light of the remand, the veteran should also be scheduled 
for a VA examination in connection with the claim.  At issue 
is whether the veteran has a current heart disability and 
whether it is attributable to, or made worse by, his service-
connected diabetes mellitus.

In February 2003, the veteran underwent a VA examination that 
primarily addressed his diabetes mellitus.  At that time, he 
was diagnosed with diabetes mellitus type II and atypical 
chest pain.  Additionally, VA and private testing revealed a 
first degree A-V (atrioventricular) block.  The VA examiner 
was later requested to issue an opinion regarding the 
veteran's heart.  He concluded that there was no definite 
evidence in either test that supported the presence of CAD at 
that time.

The veteran has submitted evidence from Dr. M.T.R. that 
reflects a confirmed diagnosis of CAD for the veteran.  
Additionally, Dr. M.T.R. has indicated that the veteran's CAD 
is secondary to diabetes mellitus.

Consequently, the Board finds that a VA examination is 
warranted to clarify the existence of a current heart 
disability.  The Board notes that compensation is payable for 
other diseases of the heart in addition to CAD.  For 
instance, atrioventricular block is a potentially compensable 
heart disability.  See 38 C.F.R. § 4.104 (Diagnostic 
Code 7015) (2007).  Although, that diagnostic code notes that 
simple delayed P-R conduction time, in the absence of other 
evidence of cardiac disease, is not a disability.  Id.

Additionally, a medical opinion should be requested from the 
examiner should a current heart disability be found on 
examination.  An opinion is necessary to determine whether 
any heart disability was caused, or made worse by, the 
veteran's service-connected diabetes mellitus.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA heart 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.

The examiner should determine the current 
diagnosis(es) of all heart disabilities, 
if any.  If CAD is not found, the 
examiner should reconcile the absence of 
the disease with Dr. M.T.R.'s findings, 
if possible.  If there is an 
atrioventricular block, the examiner 
should note if it is simply the result of 
delayed P-R conduction time or if there 
is other evidence of cardiac disease.

If a current heart disability is found, 
the examiner should provide an opinion, 
based on a thorough review of the 
evidence of record, as to the medical 
probabilities that the veteran has a 
heart disability that was caused or made 
chronically worse by his service-
connected diabetes mellitus.  The 
examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  An opinion should be 
issued for each identified heart 
disability.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

